Exhibit 10.7

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective the 22nd
day of March 2012 (the “Effective Date”) by and between Gabriel G. Claypool, a
resident of the State of Minnesota (“Employee”), and Dakota Plains Holdings,
Inc., a Nevada corporation formerly known as MCT Holding Corporation (the
“Company”).

WHEREAS, the Company’s primary business is developing, owning and operating rail
facilities and other means to support the loading, marketing and transporting of
crude oil and related products from and into the North Dakota Bakken oil fields;

WHEREAS, Dakota Plains, Inc., a Minnesota corporation (“Predecessor”) and
Employee entered into that certain Employment Agreement effective February 22,
2011 (the “Prior Agreement”) and Employee and Company desire to replace and
supersede the terms of the Prior Agreement through this Agreement;

WHEREAS, during his employment with Predecessor and the Company, Employee has
had and will continue to have access to the Company’s confidential, proprietary
and trade secret information. Employee and the Company agree that it is in the
best interests of the Company to protect its confidential, proprietary and trade
secret information, to prevent unfair competition by former executives following
separation of their employment and to secure cooperation from former executives
with respect to matters related to their employment with the Company;

WHEREAS, Employee acknowledges that his receipt of benefits under this Agreement
depends on, among other things, his agreement to abide by the confidentiality,
non-competition, non-solicitation and other covenants contained in this
Agreement in Sections 9 and 10 below; and

WHEREAS, Employee is an experienced executive with substantial knowledge, skill
and expertise of value to the Company and the Company desires to continue to
employ Employee and Employee desires to continue such employment, pursuant to
the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
agreements of the Company and Employee as set forth below, the Company and
Employee, intending to be legally bound, agree as follows:

1.            Employment.

1.1            Term. As of the Effective Date, the Company hereby employs
Employee, and Employee hereby accepts such employment on the terms and
conditions set forth herein, for the period commencing on the Effective Date and
ending two (2) years after February 22, 2011, which was the effective date of
the Prior Agreement, unless sooner terminated pursuant hereto (the “Initial
Term”). The Company and Employee shall provide one another with written notice
ninety (90) days prior to the second anniversary of February 22, 2011, and on
subsequent yearly anniversaries of February 22, 2011, of their intention to
terminate this Agreement or to extend the Agreement under the terms and
conditions hereof for successive, additional one (1) year periods, subject to
early termination pursuant hereto (each a “Renewal Term”). The Agreement will be
extended only if both the Company and Employee agree to extend the Agreement.
The Initial Term together with any Renewal Term(s) is herein referred to as the
“Term.” If Employee remains employed by the Company after the Term, then such
employment shall be according to such terms and conditions as the Company may
establish from time to time.

 

 

1.2            Services. The Company hereby agrees to employ Employee in the
role of the Company’s Chief Executive Officer, and Employee hereby accepts such
employment with the Company on the terms and conditions set forth herein.
Employee shall perform all activities and services as the Company’s Chief
Executive Officer, which shall include such duties and responsibilities as the
Company’s Board of Directors (the “Board”) may from time-to-time reasonably
prescribe consistent with the duties and responsibilities of the Chief Executive
Officer of the Company (the “Services”). Employee shall use his best efforts to
make himself available to render such Services to the best of his abilities. The
Services shall be performed in a good professional and workmanlike manner by
Employee, to the Company’s reasonable satisfaction, which shall include duties
and responsibilities as the Company’s Chief Executive Officer. Employee shall be
considered an executive officer for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

2.            At-Will Relationship. Employee’s employment with the Company shall
be entirely “at-will,” meaning that either Employee or the Company may terminate
such employment relationship at any time for any reason or for no reason at all,
subject to the provisions of this Agreement.

3.            Compensation/Issuance of Shares of Common Stock and Warrants. In
consideration for Employee entering into this Agreement with the Company and
performing the Services required hereunder during the Term, the Company shall
provide Employee with the following compensation while Employee is employed by
the Company during the Term:

3.1            Annual Salary. The Company shall pay Employee an annualized base
salary according to this Section 3.1 (the “Salary”), which Salary shall be paid
monthly on the 15th day of each calendar month, or the last business day
immediately preceding the 15th day of each calendar month, in the event the 15th
falls on a weekend or a holiday. Employee’s initial annualized Salary as of the
Effective Date shall be $90,000.

3.2            Bonus Compensation. Employee shall be eligible to receive such
bonuses as may be determined appropriate in the sole discretion of the Company’s
Compensation Committee or Board from time-to-time; provided, however, that
nothing herein shall obligate the Company to pay any bonus to Employee at any
time.

3.3            Restricted Stock. The Company hereby acknowledges the issuance to
Employee as of the Effective Date an aggregate of four hundred fifty thousand
(450,000) shares (the “Shares”) of the Company’s common stock, par value
one-tenth of one cent ($0.001) per share (“Common Stock”), which shares are
restricted and shall vest in their entirety on February 5, 2013, subject to the
provisions of Sections 3.5 and 3.6 below. The Shares were issued pursuant to
that certain Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”) in exchange for 450,000 similarly restricted shares of the
Predecessor’s common stock that were issued in accordance with, and subject to
the restrictions of, the Prior Agreement.

3.4            Replacement Warrant. The Company also hereby acknowledges the
issuance to Employee as of the Effective Date a replacement warrant (the
“Warrant”) to purchase an aggregate of six hundred thousand (600,000) shares of
Common Stock at an exercise price of two dollars and fifty cents ($2.50) per
share, which warrant shall vest and be exercisable in a single lump sum on
February 5, 2013, subject to the provisions of Sections 3.5 and 3.6 below.
Shares of Common Stock purchasable upon exercise of the Warrant are hereinafter
referred to as the “Warrant Shares.” The Warrant expires on February 5, 2016 and
was issued pursuant to the Merger Agreement in exchange for a warrant with
substantially similar terms that was issued in accordance with, and subject to
the restrictions of, the Prior Agreement.

2



 

3.5            Vesting of Shares and Warrant. The Shares and the Warrant shall
be subject to the following terms and conditions:

(i)            Until vested as specified above, the Warrant may not be exercised
and the Shares and the Warrant may not be sold, exchanged, transferred, pledged,
hypothecated, or otherwise disposed of, whether voluntarily, involuntarily, or
by operation of law or otherwise.

(ii)            All of the Shares shall vest and become fully-paid and
non-assessable shares of Common Stock and the Warrant shall vest and be fully-
exercisable immediately upon the occurrence of any of the following events:

(a)            at the open of business on February 5, 2013;

(b)            upon the occurrence of any event constituting a Change in Control
during the Term (as defined in Section 3.5(iv) below); or

(c)            in the event the Company involuntarily terminates Employee’s
employment with the Company during the Term and prior to a Change in Control for
any reason other than for one of the following reasons;

(1)            Employee’s intentional act of fraud, embezzlement, theft or any
other material violation of law;

(2)            Employee’s grossly negligent or intentional damage to the
Company’s reputation or assets;

(3)            Employee’s grossly negligent or intentional disclosure of
Confidential Information and Materials (as defined below) contrary to Employee’s
obligations set forth in Section 6 below;

(4)            Employee’s willful and continued failure to substantially perform
required duties for the Company (other than as a result of incapacity due to
physical or mental illness); or

(5)            Employee’s inability to perform on a full-time basis the duties
and responsibilities of his employment with the Company by reason of his illness
or other physical or mental impairment or condition, if such inability continues
for an uninterrupted period of 180 days or more during any 360-day period; a
period of inability shall be “uninterrupted” unless and until Employee returns
to full-time work, with or without an accommodation, for a continuous period of
at least thirty (30) days.

(iii)            The Shares and the Warrant shall automatically terminate and be
cancelled to the extent not vested, and the Employee shall forfeit any and all
unexercised rights to any unvested Shares and/or Warrants, in the event that the
Employee terminates his employment with the Company for any reason.

(iv)            Any of the following shall constitute a “Change in Control” for
the purposes hereof:

3



 

(a)            The consummation of a reorganization, merger, share exchange,
consolidation or similar transaction (other than a transaction effectuated in
connection with the Company becoming “publicly traded”), or the sale or
disposition of all or substantially all of the assets of the Company, unless, in
any case, the persons beneficially owning the voting securities of the Company
immediately before that transaction beneficially own, directly or indirectly,
immediately after the transaction, at least seventy-five percent (75%) of the
voting securities of the Company or any other corporation or other entity
resulting from or surviving the transaction in substantially the same proportion
as their respective ownership of the voting securities of the Company
immediately prior to the transaction;

(b)            The Company’s shareholders approve a complete liquidation or
dissolution of the Company; or

(c)            A majority of the members of the Board shall not be Continuing
Directors (“Continuing Directors” shall mean: (1) individuals who, on the
Effective Date, are directors of the Company, (2) individuals elected as
directors of the Company subsequent to the Effective Date for whose election
proxies shall have been solicited by the Board, (3) individuals elected as
directors of the Company subsequent to the Effective Date pursuant to a
nomination of board representation right of preferred stockholders of the
Company, or (4) any individual elected or appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
newly-created directorships.

3.6            Acknowledgement. Employee hereby acknowledges and agrees that the
Shares and Warrant Shares issued pursuant to this Agreement shall be subject to
the following provisions:

(i)            The Shares and Warrant Shares will be issued pursuant to
exemptions from registration under the Securities Act of 1933, as amended (the
“Act”), and applicable state securities laws, will not be registered for resale
with the United States Securities and Exchange Commission (the “SEC”) or any
state securities commission and, as such, will constitute “restricted
securities” as defined in the Act;

(ii)            Employee may not offer, sell, hypothecate, pledge, transfer,
assign or otherwise dispose of any of the Shares, the Warrant or the Warrant
Shares without (A) first delivering to the Company an opinion of counsel
satisfactory to the Company that any proposed disposition or transfer may be
made lawfully without the registration of the Shares pursuant to the Act and
applicable state laws, or (B) registration of such shares with the SEC and any
appropriate state securities commissions (it being expressly understood that the
Company shall not have any obligation to register any of the Shares);

(iii)            Employee understands and acknowledges that Employee may
recognize income for Federal and state income tax purposes at the time the
Shares, Warrant and/or Warrant Shares are issued or thereafter, and Employee
shall be solely responsible for paying any and all taxes associated with the
Company’s issuance of such securities;

(iv)            the Company has not provided Employee any advice regarding his
potential tax liability, Employee has sought to his satisfaction the advice of
independent advisors regarding the tax and legal implications of receiving the
Shares and Employee agrees to report any potential income resulting from the
issuance of the Shares in accordance with applicable law;

4



 

(v)            Employee understands and acknowledges that Employee will be
entirely responsible for the payment of any taxes as a result of the issuance of
the Shares, the Warrant and the Warrant Shares and that the Company will not
withhold any amount from Employee’s compensation to cover such tax liability,
and Employee agrees to indemnify and hold the Company and all of its past,
present and future affiliates, executors, heirs, administrators, shareholders,
employees, officers, directors, attorneys, accountants, agents, representatives,
predecessors, successors and assigns harmless against all claims, debts,
demands, accounts, judgments, causes of action, equitable relief, damages,
costs, charges, complaints, obligations, controversies, actions, suits,
proceedings, expenses, responsibilities and liabilities of every kind and
character whatsoever (including, but not limited to, reasonable attorneys’ fees
and costs) in connection with, and shall assume full responsibility for, payment
of all federal, state and local taxes or contributions imposed or required as a
result of the issuance of the Shares, Warrant or Warrant Shares;

3.7            The parties agree that the provisions of this Section 3 shall
survive any termination of Employee’s employment with the Company and of this
Agreement.

4.            Benefits. In consideration for Employee entering into this
Agreement with the Company and performing the Services required hereunder during
the Term, the Company shall provide Employee with the following employee
benefits while Employee is employed by the Company during the Term:

4.1            Retirement Plans. Employee shall be entitled to participate in
the Company’s 401(k), profit sharing and other retirement plans (the “Plan”)
presently in effect or hereafter adopted by the Company, to the extent that such
Plan relates generally to all employees of the Company. Employee shall be able
to contribute up to the legal limit, as a percentage of his annualized Salary,
into any such Plan, of which the Company shall match Employee’s contribution up
to a maximum of eight percent (8.0%) of Employee’s annualized Salary.

4.2            Vacation. Employee shall be entitled to vacation pursuant to such
general policies and procedures of the Company consistent with past practices as
are from time to time adopted by the Company.

4.3            Expense Reimbursement. Employee shall be reimbursed by the
Company for all ordinary and customary business expenses, including travel and
other disbursements pre-approved by the Company’s Chief Financial Officer.
Employee shall provide such appropriate documentation regarding such expenses
and disbursements as Company may reasonably require. Reimbursement shall occur
once per month and must be paid no later than the end of the Company’s taxable
year following the taxable year in which such expenses are incurred.

4.4            Health Insurance. Employee, Employee’s spouse and any children of
Employee (the “Employee’s Family”) shall be entitled to participate in health,
hospitalization, disability, dental and other such health-related benefits
and/or insurance plans that the Company may have in effect from time-to-time and
provided the Employee and Employee’s Family meets the eligibility requirements
for each such individual plan or program, all of which insurance premiums shall
be paid by the Company on behalf of Employee and Employee’s Family. The Company
provides no assurance as to the adoption or continuance of any particular
health, hospitalization, disability, dental and other such health-related
benefits and/or insurance plans or programs and Employee and Employee’s Family’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto.

5



 

4.5            Other Benefits. Employee shall also be entitled to such other
benefits as the Company may from time-to-time generally provide to its
personnel, at the discretion of and as permitted by the Company’s management.

5.            Confidential Information.

5.1            Employee shall maintain the confidentiality of all trade secrets,
(whether owned or licensed by the Company) and related or other interpretative
materials and analyses of Predecessor or the Company’s projects, or knowledge of
the existence of any material, information, analyses, projects, proposed joint
ventures, mergers, acquisitions, divestitures and other such anticipated or
contemplated business ventures of Predecessor or the Company, and other
confidential or proprietary information of Predecessor or the Company
(“Confidential Information and Materials”) obtained by Employee as result of
Employee’s employment with Predecessor or the Company and for two (2) years
following termination of Employee’s employment with the Company for any reason,
whether such termination is at the initiative of Employee or the Company or
before or after expiration of the Term.

5.2            In the event that such Confidential Information and Materials are
memorialized on any computer hardware, software, CD-ROM, disk, tape, or other
media, Company shall have the right, subject to the rights of third parties
under contract, copyright, or other law, to view, use, and copy for safekeeping
or backup purposes such Confidential Information and Materials. During the
period of confidentiality, Employee shall make no use of such Confidential
Information and Materials for his own financial or other benefit, and shall not
retain any originals or copies, or reveal or disclose any Confidential
Information and Materials to any third parties, except as otherwise expressly
agreed by the Company. Employee shall have no right to use the Company’s
corporate logos, trademarks, service marks, or other intellectual property
without prior written permission of the Company and subject to any limitations
or restrictions upon such use as the Company may require.

5.3            Upon expiration or termination of this Agreement, Employee shall
turn over to a designated representative of the Company all property in
Employee’s possession and custody and belonging to the Company. Employee shall
not retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of the Company and containing Confidential Information and Materials
which came into Employee’s possession at any time during the term of Employee’s
employment with the Company.

5.4            Employee acknowledges that the Company is a public company
subject to the reporting requirements of the Exchange Act and that this
Agreement may be subject to the filing requirements of the Exchange Act.
Employee acknowledges and agrees that the applicable insider trading rules and
limitations on disclosure of non-public information set forth in the Exchange
Act and rules and regulations promulgated by the SEC shall apply to this
Agreement and Employee’s employment with the Company. Employee (on behalf of
himself as well as his executors, heirs, administrators and assigns) absolutely
and unconditionally agrees to indemnify and hold harmless the Company and all of
its past, present and future affiliates, executors, heirs, administrators,
shareholders, employees, officers, directors, attorneys, accountants, agents,
representatives, predecessors, successors and assigns from any and all claims,
debts, demands, accounts, judgments, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, controversies, actions, suits,
proceedings, expenses, responsibilities and liabilities of every kind and
character whatsoever (including, but not limited to, reasonable attorneys’ fees
and costs) in the event of Employee’s breach or alleged breach of any obligation
under the Exchange Act, any rules promulgated by the SEC and any other
applicable Federal or state laws, rules, regulations or orders.

6



 

5.5            The foregoing obligations of confidentiality shall not apply to
any Confidential Information and Materials that: (i) are now or subsequently
become generally publicly known, other than as a direct or indirect result of
the breach by Employee of this Agreement, (ii) are independently made available
to Employee in good faith by a third party who has not violated a confidential
relationship with the Company, or (iii) are required to be disclosed by law or
legal process. Employee understands and agrees that Employee’s obligations under
this Agreement to maintain the confidentiality of Predecessor and the Company’s
Confidential Information are in addition to any obligations of Employee under
applicable statutory or common law. The parties agree that the provisions of
this Section 5 shall survive any termination of Employee’s employment with
Predecessor and the Company and this Agreement.

6.            Non-Competition and Non-Solicitation.

6.1            Employee agrees that he will not:

(i)            anywhere within the United States, engage, directly or
indirectly, alone or as a shareholder (other than as a holder of less than ten
percent (10%) of the common stock of any publicly traded corporation), partner,
officer, director, employee, consultant or advisor, or otherwise in any way
participate in or become associated with, any other business organization that
is engaged or becomes engaged in any business that is the same or substantially
identical business of the Company, or is directly competitive with, any business
activity that the Company is conducting at the time of the Employee’s
termination or has notified the Employee that it proposes to conduct and for
which the Company has, prior to the time of such termination, expended
substantial resources (the “Designated Industry”),

(ii)            divert to any competitor of the Company any customer of the
Company, or

(iii)           solicit any employee, contributor or faculty member of the
Company to change its relationship with the Company, or hire or offer employment
to any person to whom the Employee actually knows the Company has offered
employment.

6.2            Employee agrees to be bound by the provisions of this Section 6
in consideration for the Company’s employment of Employee, payment of the
compensation and benefits provided under Section 3 and Section 4 above and the
covenants and agreements set forth herein. The provisions of this Section 6
shall apply during the term of Employee’s employment with the Company and for a
period of two (2) years following termination of Employee’s employment with the
Company for any reason, whether such termination is at the initiative of
Employee or the Company or before or after expiration of the Term. The parties
agree that the provisions of this Section 6 shall survive any termination of
this Agreement, Employee will continue to be bound by the provisions of this
Section 6 until their expiration and Employee shall not be entitled to any
compensation from the Company with respect thereto except as provided under this
Agreement.

7



 

6.3            Employee acknowledges that the provisions of this Section 6 are
essential to protect the business and goodwill of the Company. If at any time
the provisions of this Section 6 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 6 shall be considered divisible and shall become
and be immediately amended to only such area, duration and scope of activity as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter; and the Employee agrees that this Section 6
as so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

7.            Non-Disparagement. Both the Company and Employee agree that
neither they nor any of their respective affiliates, predecessors, subsidiaries,
partners, principals, officers, directors, authorized representatives, agents,
employees, successors, assigns, heirs or family members shall disparage or
defame any other party hereto relating in any respect to this Agreement, their
relationship or the Company’s employment of Employee.

8.            Notices. Any notice required or permitted under this Agreement
shall be personally delivered or sent by recognized overnight courier or by
certified mail, return receipt requested, postage prepaid, and shall be
effective when received (if personally delivered or sent by recognized overnight
courier) or on the third day after mailing (if sent by certified mail, return
receipt requested, postage prepaid) to Employee at the address indicated on the
signature page of this Agreement and to the Company at its headquarters or
principal place of business. Either party may designate a different person to
whom notices should be sent at any time by notifying the other party in writing
in accordance with this Agreement.

9.            Survival of Certain Provisions. Those provisions of this Agreement
which by their terms extend beyond the termination or non-renewal of this
Agreement (including all representations, warranties, and covenants of the
parties) shall remain in full force and effect and survive such termination or
non-renewal.

10.           Severability. Each provision of this Agreement shall be considered
severable such that if any one provision or clause conflicts with existing or
future applicable law, or may not be given full effect because of such law, this
shall not affect any other provision which can be given effect without the
conflicting provision or clause.

11.           Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties, and supersedes all prior agreements and
understandings relating to the subject matter hereof, including without
limitation the Prior Agreement. There are no understandings, conditions,
representations or warranties of any kind between the parties except as
expressly set forth herein.

12.           Assignability. Employee may not assign this Agreement to any third
party for whatever purpose without the express written consent of the Company.
The Company may not assign this Agreement to any third party without the express
written consent of Employee except by operation of law, or through merger,
liquidation, recapitalization or sale of all or substantially all of the assets
of the Company, provided that the Company may assign this Agreement at any time
to an affiliate of the Company. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their respective
representatives, successors, and assigns.

13.           Headings. The headings of the paragraphs and sections of this
Agreement are inserted solely for the convenience of reference. They shall in no
way define, limit, extend, or aid in the construction of the scope, extent, or
intent of this Agreement.

8



 

14.           Waiver. The failure of a party to enforce the provisions of this
Agreement shall not be construed as a waiver of any provision or the right of
such party thereafter to enforce each and every provision of this Agreement.
Employee expressly waives any and all rights under the Prior Agreement relating
to accelerated vesting of any equity or right to purchase equity in Predecessor
or the Company as a result of any change in control involving the merger of
Predecessor and DP Acquisition Corporation or Predecessor and the Company.

15.           Amendments. No amendments of this Agreement shall be binding upon
the Company or Employee unless made in writing, signed by the parties hereto,
and delivered to the parties at the addresses provided herein.

16.           Governing Law. This Agreement shall be governed by and construed
under the internal laws of the State of Minnesota, without regard to the
principles of comity and/or the applicable conflicts of laws of any state that
would result in the application of any laws other than the State of Minnesota.

17.           Jurisdiction. This Agreement, including the documents, instruments
and agreements to be executed and/or delivered by the parties pursuant hereto,
shall be construed, governed by and enforced in accordance with the internal
laws of the State of Minnesota, without giving effect to the principles of
comity or conflicts of laws thereof. Employee and the Company agree and consent
that any legal action, suit or proceeding seeking to enforce any provision of
this Agreement shall be instituted and adjudicated solely and exclusively in any
court of general jurisdiction in Minnesota, or in the United States District
Court having jurisdiction in Minnesota and Employee and the Company agree that
venue will be proper in such courts and waive any objection which they may have
now or hereafter to the venue of any such suit, action or proceeding in such
courts, and each hereby irrevocably consents and agrees to the jurisdiction of
said courts in any such suit, action or proceeding. Employee and the Company
further agree to accept and acknowledge service of any and all process which may
be served in any such suit, action or proceeding in said courts, and also agree
that service of process or notice upon them shall be deemed in every respect
effective service of process or notice upon them, in any suit, action,
proceeding, if given or made (i) according to applicable law, (ii) by a person
over the age of eighteen (18) who personally served such notice or service of
process on Employee or the Company, as the case may be, or (iii) by certified
mail, return receipt requested, mailed to employee or the Company, as the case
may be, at their respective addresses set forth in this Agreement.

18.           Counterparts and Electronic Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same Agreement.

19.           Taxes and Section 409A. Company may withhold from any amounts
payable under this Agreement such federal, state and local income and employment
taxes as Company shall determine are required to be withheld pursuant to any
applicable law or regulation. Employee shall be solely responsible for the
payment of all taxes due and owing with respect to wages, benefits, and other
compensation provided to him hereunder. This Agreement and the compensation
payable hereunder is intended to satisfy, or be exempt from, the requirements of
Section 409A(a)(2)(3) and (4) of the Internal Revenue Code of 1986, as amended,
including current and future guidance and regulations interpreting such
provisions, and should be interpreted accordingly.

fb.us.8264218.01

[Signature Page Follows]

 

 

9



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

  DAKOTA PLAINS HOLDINGS, INC.                 /s/ Timothy R. Brady     Timothy
R. Brady, Chief Financial Officer                       EMPLOYEE                
/s/ Gabriel G. Claypool     Gabriel G. Claypool  

 

 

 

 

 

[Signature Page to Employment Agreement]

 